Upon consideration of the petition filed by Attorney General on the 22nd day of August 2005 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of June 2006."
"The state's petition for discretionary review is treated as a petition for a writ of certiorari and is allowed for the limited purpose of remanding this case to the Court of Appeals for reconsideration in light of State v. Lawrence, 360 N.C. 368, 627 S.E.2d 609 (2006). By order of the Court in conference, this the 29th day of June 2006."